Citation Nr: 1829695	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  13-23 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a  cervical spine disability, to include as secondary to lumbar spine degenerative disc disease ans scoliosis. 


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active service from June 1978 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affiars (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The claim was remanded by the Board in August 2015 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015 the Board remanded the claim and ordered the AOJ to obtain any outsanding VA treatment records dated from June 1981 to October 1999 and July 2000 to November 2009, as the treatment records in the file are limited to October 1999 to July 2000 and November 2009 through June 2013.  The only treatment records that were obtained included an October 1999 preventative health screening note and a July 2006 VA treatment note.  However, the August 2017 VA examiner referred to VA treatment notes dated May 2000 to April 2002.  Therefore, it is clear that there are additional outstanding VA treatment records and a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain any records of VA treatment for a cervical spine disability since service discharge through November 2009, to include records from the Little Rock VAMC from June 1981 to October 1999 and, from July 2000 to November 2009. 

2.  If the requested records cannot be obtained, notifiy the Veteran of the attempts to get the records, the efforts made to obtain the records, and what further actions will be taken with regar to the claim.  Advise the VEteran that he may subnit the records himself.  

Requests for Federal records must continue until a determination is made that they do not exist or that further efforts to obtain them would be futile.  

3.  Then, readjudicate the claim.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


